The bill of exceptions discloses a substantial compliance with section 3019 of the Code of 1907, as to the notation of the presentation, as well as the signing of same by the trial judge. It is customary, and would perhaps be more orderly, to place the signatures as to presentation and approval at the foot or conclusion of the document instead of upon the back of same as was done in this instance; but the action of the judge was a sufficient compliance with the statute, and the motion to strike the bill of exceptions is, accordingly, overruled.
The second assignment of error complains of the rejection of a certain letter as evidence "attached as Exhibit B to the transcript." We find no such exhibit to the transcript. Indeed, the only letter which the court seems to have excluded from evidence was one "which is attached hereto as Exhibit B," and we find no such exhibit anywhere in the transcript. The document or documents could no doubt have been designated by date or otherwise, if not copied in the bill of exceptions; but when specifically identified as "Exhibit B" the transcript should disclose such an exhibit. Parsons v. Woodard, 73 Ala. 348. The transcript in question sets out several documents, including two letters or notices, but none of which purport to be or are designated as Exhibit B, and such a designated document is the one that seems to be relied upon in the proffered proof as well as the assignment of error.
Since the record discloses no evidence upon which the plaintiff could rely for making out a prima facie case, or the exclusion of evidence which would have that effect, the other rulings upon evidence, which were merely collateral or incidental to the main issue, were innocuous, and such evidence was irrelevant and immaterial. *Page 622 
The judgment of the circuit court must be affirmed.
Affirmed.
SAYRE, GARDNER, and BROWN, JJ., concur.